DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 1, 2, and 4-6 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (see page 7 of the specification which describes Fig. 1 as showing “prior art”, and Figs. 2 and 4-6 depend from Fig. 1).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it uses the legal phraseology “means” (line 6).  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: system for generating a gas jet.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof, as follows:
means for gripping/gripping means (e.g. claims 1, 4, 9) - a clamp with fingers (page 13, lines 5-6; page 19, lines 15-16)
means for gripping sealing pads in the receptacle (e.g. claim 2) - a suction finger (page 18, lines 22-24)
means for gripping sealing pads supported by the sealing pads support (e.g. claim 2) - a clamp (page 19, lines 15-16)
system for generating a gas jet (e.g. claim 6) - no corresponding structure (see rejection below)
means for automated identification (e.g. claim 7) - camera with shape recognition software (page 20, lines 1-4)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, line 5 recites “configure”, but should be amended to recite --configured--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the sector” in line 5. It is unclear to which sector this refers as multiple are previously established.
Claim 2 recites the limitation "the gripping means" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this will be interpreted as --the means for gripping-- (specifically the a means for gripping sealing pads in the receptacle). The examiner further notes that Applicant should clarify which “means for gripping” is referred to as there are two recited, for example by using --first-- and --second-- designations.
Claim 2 recites the limitation "the insertion device" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this will be interpreted as --the device for inserting--.
Claim 2 recites “wherein the robot arm of the insertion device comprises a means for gripping sealing pads supported by the sealing pads support”, It is unclear if this “means for gripping” is the same as or different from the “means for gripping” recited in claim 1. It does not appear from the disclosure that the first robot arm (understood as the “third robot arm” in the specification) has two different gripping means, and so they will be interpreted as the same.
Claim 2 recites “the slots of a side face of the sector”. This is unclear as it was not necessarily previously established that each side face of a sector possesses more than one slot.
Claim 3 recites “the other robot arm”. This is somewhat unclear since only a “robot arm” and “another robot arm” were previously established. For examination purposes, this will be interpreted as referring to the “another robot arm”. The examiner recommends instead designating the robot arms as --first-- and --second--, for example.
Claims 4 and 5 similarly recite “the other robot arm”.
Claim 4 recites “the gripping means” in line 7. First, this should be amended to recite --the means for gripping-- as discussed above. Second, it is unclear to which means for gripping this refers as there are two.
Claim 5 recites “the robot arm of the device”. It is unclear to which robot arm this refers as there are two. For examination purposes, it will be presumed to be the first robot arm of claim 1.
In claim 6, claim limitation “system for generating a gas jet” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function (e.g. page 19, lines 9-13 provide no structural description). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 6 recites “the gripping means” in line 3. First, this should be amended to recite --the means for gripping-- as discussed above. Second, it is unclear to which means for gripping this refers as there are two.
Claim 8 recites the limitation “the identified characteristics" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim, noting the identification of characteristics is recited in claim 7, not claim 5. For examination purposes, claim 8 will be interpreted as depending from claim 7.
Claim 9 recites “the gripping means” in line 2. First, this should be amended to recite --the means for gripping-- as discussed above. Second, it is unclear to which means for gripping this refers as there are two.
Claim 9 recites “the robot arm of the device ” in line 3. It is unclear to which robot arm this refers as there are two. For examination purposes, it will be presumed to be the first robot arm of claim 1.
Claim 9 recites the limitation “the identified characteristics" in line 3.  There is insufficient antecedent basis for this limitation in the claim, noting the identification of characteristics is recited in claim 7, not claim 5. For examination purposes, claim 9 will be interpreted as depending from claim 7.
The remaining claims are rejected as being dependent from a claim rejected above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Safran (video on website published 10/22/2020, with reference to annotated screenshots).
Claim 1: To the best of the examiner’s understanding, the Safran video discloses a device for inserting sealing pads (thin metal pieces) into one of a plurality of sectors that form a turbine stator of a turbine (e.g. as shown at 0:58-1:07), the sectors comprising adjacent side faces abutting each other and slots (see 1:05-1:07) arranged opposite each other in the adjacent side faces of two successive sectors and each configured to receive a predefined sealing pad, the device comprising: a support configured to support the sector (generally the jig holding the sector/vane in 1:05-1:07); and a robot arm (shown gripping a pad at 1:02-1:04 and inserting the pad at 1:06-1:07) comprising means for gripping the sealing pads (a clamp-like gripper with fingers, Id.), each sealing pad being predefined in accordance with the slot that receives the sealing pad, the robot arm being configured to insert each predefined sealing pad into the slot intended to receive it of one of the side faces of the sector (as cited above).
The examiner further notes that a claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See MPEP 2115. In this case, limitations such as “a plurality of sectors that form a turbine stator of a turbine, the sectors comprising adjacent side faces abutting each other and slots arranged opposite each other in the adjacent side faces of two successive sectors and each configured to receive a predefined sealing pad” and “each sealing pad being predefined in accordance with the slot that receives the sealing pad” pertain to the article worked upon and do not necessarily limit the structure of the apparatus, which is essentially a robot arm capable of gripping and assembling sealing pads into a slot of a sector, and a support for supporting the sector.
Claim 2: Safran appears to further show a system for preparing sealing pads comprising a receptacle (starting at 0:58) adapted to receive a plurality of sealing pads and another robot arm comprising a means for gripping sealing pads in the receptacle (a finger of a robot grips a single pad from a pile in the receptacle - see 1:00-1:02), the gripping means being adapted to deposit the sealing pads on a sealing pads support (a gray, elongate beam in the lower-right of the screen at 1:02-1:04) and wherein the robot arm of the insertion device comprises a means for gripping sealing pads supported by the sealing pads support (1:02-1:05) and orientable for the insertion of sealing pads into the slots of a side face of the sector (1:05-1:07). The means for gripping sealing pads in the receptacle is not necessarily a suction finger as interpreted under 112(f), although it appears that it very likely may be. Regardless, the examiner submits that the gripper in the video is an equivalent thereof as it (A) performs the function specified in the claim (grip sealing pads in the receptacle and deposit the sealing pads on a sealing pads support, as previously cited),  (B) is not excluded by any explicit definition provided in the specification for an equivalent, and (C) is an equivalent of the means- (or step-) plus-function limitation. For example, the prior art element performs the identical function specified in the claim in substantially the same way, and produces substantially the same results as the corresponding element disclosed in the specification. See MPEP 2183.
Claim 5: The sealing pads support (the gray, elongate beam in the lower-right of the screen at 1:02-1:04) comprises an additional zone (any arbitrary unoccupied part of the support) used by the robot arm of the device to flip a sealing pad in the event of incorrect positioning of the sealing pad by the other robot arm (intended use).
It is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the limitation “used by the robot arm of the device to flip a sealing pad in the event of incorrect positioning of the sealing pad by the other robot arm” is 1) conditional and 2) descriptive of the use of the additional zone without necessarily limiting the structure of the support.
Claim 10: Safran discloses method for inserting sealing pads (thin metal pieces) into one of the sectors of a turbine stator of a turbine by means of an insertion device according to any one of the preceding claims (e.g. an insertion device comprising a support and robot arm comprising means for gripping as discussed for claims 1, 2, or 5 as rejected above), characterized in that it comprises, for each slot arranged in a side face of the sector, the automated steps of: gripping a predefined sealing pad according to the slot intended to receive it (1:02-1:04 - a particular pad is gripped from the support); and inserting the predefined sealing pad into the slot intended to receive it by the robot (1:06-1:07 - the pad is inserted into a particular slot, and thus the slot is intended to receive that pad).

Claims 1, 2, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teramoto et al. (WO2020202365, with reference to U.S. PGPub 2021/0402536 as an English equivalent).
Claim 1: Teramoto et al. discloses a device (generally 1, Fig. 1) for inserting sealing pads into one of a plurality of sectors that form a turbine stator of a turbine (intended use), the sectors comprising adjacent side faces abutting each other and slots arranged opposite each other in the adjacent side faces of two successive sectors and each configured to receive a predefined sealing pad, the device comprising: a support (134 - Fig. 8) configured to support the sector (the support is used to support part of a turbine and would be capable of supporting a sector); and a robot arm (132) comprising means for gripping (it “grips” the workpiece - paragraphs 83 and 96) the sealing pads, each sealing pad being predefined in accordance with the slot that receives the sealing pad (intended use), the robot arm being configured to insert each predefined sealing pad into the slot intended to receive it of one of the side faces of the sector (the robot is used to grip a turbine part such as a blade and insert it into a corresponding part such as a rotor. The examiner submits that it would be physically capable of gripping and inserting a sealing pad even if not its intended function). The means for gripping the sealing pads is not necessarily a clamp as interpreted under 112(f), although it appears to use some form of jaw or finger-like gripper. Regardless, the examiner submits that the gripper of Teramoto is an equivalent thereof as it (A) performs the function specified in the claim (grip and insert sealing pads, or at least a turbine part, as previously cited),  (B) is not excluded by any explicit definition provided in the specification for an equivalent, and (C) is an equivalent of the means- (or step-) plus-function limitation. For example, the prior art element performs the identical function specified in the claim in substantially the same way, and produces substantially the same results as the corresponding element disclosed in the specification. See MPEP 2183.
It is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the limitations “for inserting sealing pads into one of a plurality of sectors that form a turbine stator of a turbine, the sectors comprising adjacent side faces abutting each other and slots arranged opposite each other in the adjacent side faces of two successive sectors and each configured to receive a predefined sealing pad” and “each sealing pad being predefined in accordance with the slot that receives the sealing pad” pertain to the intended use of the device and do not limit its structure.
The examiner further notes that a claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See MPEP 2115. In this case, limitations such as “a plurality of sectors that form a turbine stator of a turbine, the sectors comprising adjacent side faces abutting each other and slots arranged opposite each other in the adjacent side faces of two successive sectors and each configured to receive a predefined sealing pad” and “each sealing pad being predefined in accordance with the slot that receives the sealing pad” pertain to the article worked upon and do not necessarily limit the structure of the apparatus, which is essentially a robot arm capable of gripping and assembling sealing pads into a slot of a sector, and a support for supporting the sector.
Claim 2: The device further comprises a system for preparing sealing pads (intended use) comprising a receptacle (trays 3 on stand 10) adapted to receive a plurality of sealing pads (intended use) and another robot arm (11 - paragraph 49) comprising a means for gripping (112 - paragraph 51) sealing pads in the receptacle (intended use), the gripping means being adapted to deposit the sealing pads on a sealing pads support (e.g. S1 of conveyor 131) and wherein the robot arm (132) of the insertion device comprises a means for gripping sealing pads (as cited in claim 1) supported by the sealing pads support (from S2 of conveyor 131 - paragraph 83) and orientable for the insertion of sealing pads into the slots of a side face of the sector (the robot is orientable for and capable of assembling a part to another part).
The means for gripping sealing pads in the receptacle is not necessarily a suction finger as interpreted under 112(f). However, the examiner submits that the gripper is an equivalent thereof as it (A) performs the function specified in the claim (grip sealing pads, or at least a turbine part, in the receptacle and deposit the sealing pads/turbine part on a sealing pads support, as previously cited),  (B) is not excluded by any explicit definition provided in the specification for an equivalent, and (C) is an equivalent of the means- (or step-) plus-function limitation. For example, the prior art element performs the identical function specified in the claim in substantially the same way, and produces substantially the same results as the corresponding element disclosed in the specification. See MPEP 2183.
Claim 5: The sealing pads support (conveyor 131) comprises an additional zone (any arbitrary part 1311 of the conveyor) used by the robot arm of the device to flip a sealing pad in the event of incorrect positioning of the sealing pad by the other robot arm (intended use). In this case, the limitation “used by the robot arm of the device to flip a sealing pad in the event of incorrect positioning of the sealing pad by the other robot arm” is 1) conditional and 2) descriptive of the use of the additional zone without necessarily limiting the structure of the support.
Claim 7: The sector is supported in a predetermined position and orientation (intended use - a sector could be placed on the support and its position and orientation would presumably be non-arbitrary) and the device further comprises a means (1335 - paragraph 94) for automated identification of characteristics of the slots of the sector in the predetermined position. In this case, the means 1335 of Teramoto et al. is a gap measurement portion comprising a camera which is capable of imaging, analyzing, and measuring a gap. The examiner submits that this broadly reads on the claimed means for automated identification of characteristics of the slots as it includes a camera, and the capability to analyze and calculate a gap width (a gap being similar to a slot) broadly suggests “shape recognition software” in that such an analysis would require software, and the width of the gap is a characteristic of a shape of a gap or slot.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Safran.
As noted above, the gripping means of the other robot arm is adapted to grip a sealing pad, but not necessarily by air suction, although this appears likely. However, the examiner takes Official Notice that use of a suction grippers are well known in the prior art for similar pick-and-place purposes. Given what is shown in the video, and that suction grippers are well known in the prior art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a suction gripper as the shown gripper as it would have been capable of delicately picking a single pad from the receptacle exactly as shown.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Teramoto et al. in view of Sei (U.S. PGPub 2019/0193215).
Teramoto et al. discloses a device substantially as claimed except for wherein the gripping means of the other robot arm of Teramoto is adapted to grip a sealing pad by air suction. However, Sei teaches a robot having a gripper for manipulating turbine components using a suction gripper (152 - paragraph 43). Because both Teramoto and Sei disclose grippers for gripping turbine components (e.g. blades), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted one for the other to have achieved the predictable result of gripping a turbine component. MPEP 2143 I. B.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) in view of Teramoto et al.
Applicant admits (specification, page 2, lines 3-15) that it is known to interpose sealing tabs or pads between adjacent stator sectors. Such pads are generally housed in substantially axial and/or radial slots fitted in adjacent side faces of the sectors. Conventionally, an operator identifies the sectors one by one in order to determine to which turbine stator they correspond. The operator identifies the type of pads to be inserted and inserts them one after the other into the slots on one side of the sector, and this for each sector. A method for performing this process using a device as previously claimed is not disclosed.
However, Teramoto teaches a method for inserting a turbine part (e.g. a blade) into a rotor of a turbine by means of an insertion device according to any one of the preceding claims (e.g. claims 1, 2, 5, and/or 7 as discussed above) characterized in that it comprises, for each blade position arranged in a perimeter of the rotor, the automated steps of: gripping a predefined blade (22) according to the position of the rotor intended to receive it; and inserting the predefined blade into the slot intended to receive it by the robot arm (131 - see paragraphs 145-151). In other words, Teramoto teaches a turbine assembly device utilizing a work support and a robot arm for selecting and assembling parts to a workpiece supported on the work support, where the assembled parts are predefined based on characteristics and assembled to a specific portion of the workpiece based on the characteristics. This is substantially analogous to the method of selecting and assembling sealing pads to sectors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied an automated technique of selection and assembly as taught by Teramoto to have improved the known manual selection and assembly method of the prior art for the predictable result of enabling automation of a manual activity. MPEP 2143 I. D.

Allowable Subject Matter
Claims 4, 6, 8, and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 4 is interpreted as positively reciting loose sealing pads of a same type different from one bin to another in each of a plurality of bins of the receptacle. Teramoto is not actually used to perform the intended method, and so it would not necessarily have been obvious to have filled the receptacles specifically with loose sealing pads of a same type different from one bin to another, even if they are structurally capable of containing such pads. Safran lacks sufficient information to conclude that it reads on claim 4, and the prior does not cure this deficiency. Claim 6 depends from claim 4.
Regarding claims 8 and 9, the Teramoto device does not select a pad to be inserted according to the identified characteristics of the slots of the sector, nor is the gripping means of the robot arm of the device configured to orient the gripped sealing pad according to the identified characteristics of the slot of the sector into which it is intended to be inserted. Even interpreting the means 1335 as the means for automated identification, this system serves to measure gaps between blades which are already installed and make adjustment if necessary (paragraphs 93 and 153), and does not use information gleaned from means 1335 to select or orient a blade for installation into the rotor. Safran lacks sufficient information to conclude that it reads on either claim 8 or 9, and the prior does not cure this deficiency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The additional cited references generally disclose devices for manufacturing turbines using robot arms and supports.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218. The examiner can normally be reached 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew P Travers/Primary Examiner, Art Unit 3726